Citation Nr: 1043124	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  06-03 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic headaches 
with dizziness.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a hip disability 
claimed as leg pain, to include as secondary to a back 
disability.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to November 
1957.

This matter was last before the Board of Veterans' Appeals 
(Board) in November 2009, on appeal from a December 2004 rating 
action of the Department of Veterans Affairs Regional Office (RO) 
in St. Louis, Missouri.  Subsequently, the RO in Newark, New 
Jersey assumed jurisdiction of the appeal.  In November 2009, the 
Board remanded the claim for the provision of an additional VA 
examination.

The issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a hip 
disability claimed as leg pain, to include as secondary to a back 
disability is addressed in the REMAND portion of the decision 
below.  These issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was treated for dizziness in service and has 
reported experiencing episodic headaches and dizziness since 
service.

2.  The Veteran contends that he experienced a head injury in 
service; he is competent to testify as to the circumstances of 
his service, but his testimony is not credible.  

3.  The medical evidence of record reflects that the Veteran's 
headaches and dizziness are not a result of his military service.



CONCLUSION OF LAW

A chronic headache and dizziness disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code ("38 U.S.C.A."); regulations published in the Title 
38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete his claims.

This case was remanded on prior occasion in November 2009 for the 
provision of a VA examination.  In June 2010, a VA examiner 
reviewed the claims file and examined the Veteran in order to 
provide a medical opinion as to the relationship between any 
headache/dizziness disability and service; additional opinions 
were provided in July and August 2010.  Thus, the Board finds 
that all actions and development directed in the November 2009 
remand have been substantially completed.  Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  The case has been returned to the 
Board for appellate review.  After having carefully reviewed the 
record on appeal, the Board has determined that the notice 
requirements of VCAA have been satisfied.

March 2004 and 2005 letters advised the Veteran as to the 
elements of a claim for service connection and a February 2009 
letter advised him of how VA assigns disability ratings and 
effective dates in compliance with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As such, the Board finds 
that the duty to notify has been met.  The AMC allowed the 
Veteran an opportunity to respond to the notice letters before 
readjudication in April 2007, February 2009, March 2009, and 
September 2010 supplemental statements of the case (SSOC).

The Board observes that a portion of the Veteran's service 
treatment records are illegible due to damage from a fire at the 
National Personnel Records Center (NPRC).  When, as here, a 
portion of the service records cannot be discerned, through no 
fault of the Veteran, VA has a "heightened" obligation to more 
fully discuss the reasons and bases for its decision and to 
carefully consider applying the benefit-of-the-doubt doctrine.  
See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Board finds that all available evidence pertinent to the 
claim has been obtained and there is sufficient medical evidence 
on file in order to make a decision.  The Veteran has been given 
ample opportunity to present evidence and argument in support of 
his claim.  Neither he, nor his authorized representative has 
contended that there is additional evidence to obtain or any 
additional notice that should be provided; there is a sufficient 
basis upon which to find that a reasonable person could be 
expected to understand what was needed to substantiate the claim.  
Thus any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the Veteran's claims file has 
been thoroughly reviewed.  Although an obligation to provide 
sufficient reasons and bases in support of an appellate decision 
exists, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his or her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but only such 
evidence as is relevant must be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal.  The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

Service Connection Claim

The Veteran seeks service connection for a headache and dizziness 
disorder, claimed as the result of an in-service head injury.  
The benefit of the doubt rule provides that a veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, a veteran 
prevails in a claim when (1) the weight of the evidence supports 
the claim or (2) when the evidence is in equipoise.  It is only 
when the weight of the evidence is against a veteran's claim that 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to 
provide sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all of 
the evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each piece 
of evidence does not have to be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal.  The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

The evaluation of evidence generally involves a three-step 
inquiry.  First, the Board must determine whether the evidence 
comes from a "competent" source.  The Board must then determine 
if the evidence is credible, or worthy of belief.  Barr v. 
Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible).  The third step of this 
inquiry requires the Board to weigh the probative value of the 
proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence").

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the preponderance of the evidence is against the claim and, 
as such, it must be denied.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 
(1993) (Under the "benefit-of-the-doubt" rule, only where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the claimant shall prevail upon the issue).

The Veteran has contended that he experiences headaches and 
episodes of dizziness as the result of a head injury he received 
during service.  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative 
method of establishing the second and third Shedden/Caluza 
element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records reveal an undated (date destroyed by 
fire damage) note stating that the Veteran reported experiencing 
back pain and dizziness.  The note reveals that no underlying 
pathology was found, but his blood pressure was measured at 140 
over 84.

After service, the Veteran submitted a March 1977 statement, 
approximately 20 years after discharge from service, stating that 
he was sitting in a day room watching television when he fell to 
the floor, saw a flash of black, and felt very dizzy.  He noted 
that he felt very nervous after that episode and has since 
experienced dizziness.

In April 2004, the Veteran submitted another statement to VA 
reporting that he felt dizzy and fell in the day room during 
service and required medical treatment.  He stated in a June 2004 
statement that he has dizziness that is "better at times."  In 
October 2004 he stated that he fell in the day room due to 
dizziness, falling onto his right arm and bumping his head on the 
floor.

The Veteran reported for VA emergency treatment in February 2004 
due to left sided chest pressure/pain.  The treatment record 
reflects that there was no associated shortness of breath, 
lightheadedness, or dizziness at that time, but the Veteran 
reported having experienced those symptoms for many years.  A 
March 2004 VA treatment note reflects that the Veteran reported 
experiencing light-headedness approximately twice a week.

In March 2004, the Veteran was afforded a VA examination.  The 
examination report does not reflect review of the claims file, 
but reflects that the Veteran reported injuring his head during 
service (but was unable to remember much about the injury) and, 
since that time, experiencing headaches, back pain, and 
dizziness.  The report states that the Veteran denied any history 
of diabetes or hypertension, but noted a prior diagnosis of 
aortic valve stenosis.  A mental status examination was normal.  
The examiner diagnosed posttraumatic headache disorder "most 
likely post-concussion syndrome" and tension headaches.

An April 2004 VA spinal examination report reflects that the 
Veteran reported falling, tripping, and hitting his head while in 
the Army.

In June 2004 the Veteran saw a private health care provider for 
complaints of chest pain, shortness of breath, and intermittent 
dizziness occurring over the past 10 years.  The physician noted 
that he had been diagnosed with aortic valvular disease.  A June 
2004 private medical record indicates that the Veteran underwent 
a cardiac catheterization due to a diagnosis of aortic valvular 
disease, regurgitation and stenosis with complaint of dizziness, 
chest pain, and EKG changes.  After the catheterization, his 
final diagnoses were severe aortic insufficiency, severe aortic 
stenosis, and hypertensive cardiovascular disease.

The Veteran was diagnosed with dizziness in October 2004.  In a 
February 2005 statement, the Veteran reported that he fell in a 
day room during service, experiencing feelings of dizziness and 
nervousness.  He stated that he had experiencing similar feelings 
since that time.  October and November 2005 private treatment 
notes reflect diagnoses of headaches and dizziness.  

A November 2005 private MRI report reflects that the Veteran's 
brain was examined due to his reports of headaches and dizziness, 
but the results of the MRI were normal.  In December 2005, he 
underwent an MR angiography of the head in order to determine a 
possible cause for his dizziness, but the results of that test 
also were normal.

In February 2008, the Veteran was afforded a VA spinal 
examination and reported no dizziness.  A VA mental disorders 
examination was provided in July 2008, but the report reflects 
that no claims file was available for review.  The Veteran 
informed the examiner that, while he was in service, he 
experienced a dizzy spell, fell, and received medical treatment.

The Veteran submitted an October 2008 statement to VA.  He stated 
that when he tries to walk, his head and eyes are "finish" and 
he feel as though he is "going blind."  He noted in a February 
2009 statement that his head is "terrible."  In December 2009 
he stated that when he walks he is "whacky in the head."

During a June 2010 mental disorders examination, a VA examiner 
stated that the Veteran experienced depression secondary to his 
dizziness.  The Veteran was also afforded a VA neurological 
examination in June 2010 to determine whether his headaches and 
dizziness were related to service.  The June 2010 examiner was 
the same examiner who, in March 2004, diagnosed the Veteran with 
posttraumatic headaches.  The examiner noted review of the claims 
file and wrote that the Veteran stated he experienced a head 
trauma during service after getting dizzy and falling.  The 
Veteran described his headaches as intermittent and causing brief 
periods of light-headedness; he reported experiencing dizziness 
both with, and without headaches.  

The 2010 examiner conducted a mental status examination and noted 
that there was no current evidence of orthostatic hypertension.  
The Veteran's headaches were diagnosed as "mostly tension-
type," but the examiner also stated that he experienced some 
form of chronic daily headaches.  The examiner noted that based 
on the Veteran's history, there was only one episode of 
dizziness, without headaches, in service and the dizziness he 
experiences is mild.  As there was no definitive history of 
syncope, the examiner opined that the Veteran's current dizziness 
was not likely service-related.  He opined that the reported 
dizziness was most likely light-headedness that could be caused 
either by his calcific aortic stenosis or current medications.  
Examination did not reveal any neurological cause of dizziness.

In July 2010, the June 2010 neurological examiner authored an 
addendum to the prior report.  The examiner stated that since 
there were no records of treatment for several years after 
service that it was not likely that either the current headaches 
or dizziness were related to service.  A mental disorders 
examiner in August 2010 wrote that it was beyond her expertise to 
determine the medical cause of the headaches or dizziness, but 
observed that the Veteran's depression had increased as his 
reported dizziness increased.
 
Lay evidence may be competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  However, whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  A veteran is 
competent to report the circumstances of his service as well as 
visible injuries incurred during service.  38 C.F.R. § 
3.159(a)(2).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has explicitly rejected the view that 
"competent medical evidence is required ... [when] the 
determinative issue involves either medical etiology or a medical 
diagnosis."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").

However, after a determination of competence is made, the Board 
is obligated to determine whether lay evidence is credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  It is the responsibility of the Board to assess 
the credibility and weight to be given the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).  Here, the Veteran is 
competent to report the circumstances of his service, but his lay 
testimony of the events is unaccompanied by contemporaneous 
medical evidence (i.e. he claimed a head injury in service, but 
his records reflect no such injury; he has reported experiencing 
dizziness since service, but there are no treatment records for 
that condition until 2004).  As such, per Davidson, the Board 
cannot find his lay evidence not credible solely on the basis of 
the lack of service treatment records.  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the 
Board has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics in its 
relationship to other items of evidence").

The Veteran has testified in various statements sent to VA, and 
though statements made to his health care providers, both that he 
fell out of chair during service (bumping his head on the floor) 
and that he tripped and fell (hitting his head) during service.  
Although service treatment records do show that he was treated 
during service for dizziness, those records also show that no 
underlying pathology was found for his complaint.  Because those 
records were generated during diagnosis and treatment of the 
Veteran, they are of increased probative value. Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see also 
LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), 
pp. 245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay exception 
for physical conditions to include statements of past physical 
condition on the rationale that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
since the declarant has a strong motive to tell the truth in 
order to receive proper care).
 
Also noteworthy is that, despite his report of having experienced 
headaches and dizziness ever since service, there are no records 
of treatment for either condition until 2004 and, in June 2004, 
he informed a private physician that he had only experienced 
those problems over the past 10 years.

Under the law, the unavailability of service personnel and 
medical records mandates that VA has a heightened duty to 
consider the benefit-of-the-doubt doctrine.  However, record 
unavailability does not obviate consideration of available and 
otherwise highly probative evidence consistent with 38 U.S.C.A. 
§ 1154(a) (Providing in part that where a Veteran is seeking 
service connection for any disability due consideration shall be 
given to the places, types and circumstances of service as shown 
by the service record, the official history of each organization 
in which the Veteran served, the Veteran's service medical 
records and all pertinent medical and lay evidence).  38 U.S.C.A. 
§ 1154(a)(2010).  Here, the Veteran's records are not missing, 
but are partially illegible due to fire damage.  The records that 
are legible do not reveal any in-service head injury and state 
that there was no identifiable underlying pathology for the in-
service dizziness.  Regardless, unavailability of the Veteran's 
service treatment records does not free him from the requirement 
that he provide evidence that he currently has a disability that 
is causally related to service. The presumed loss or destruction 
of Government records does not create an "adverse presumption" 
against the Government. Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) and Cromer v. Nicholson, 19 Vet. App. 215 
(2005); affirmed 455 F.3d 1346 (2006).

Moreover, assuming that the Veteran is credible in his account, 
there is no basis upon which to find that the claimed current 
disability is the result of injury was sustained in service.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative).  As 
noted above, the Courts have held that, generally, a layperson is 
not capable of opining on matters requiring medical knowledge.  
Routen, 10 Vet. App. 183.  The 2004/2010 VA examiner, after 
reviewing the claims file in 2010, provided a detailed, reasoned 
opinion that the Veteran does not have a headache/dizziness 
disorder as the result of his active duty service.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that a 
physician's knowledge of relevant case facts bears on the 
probative value assigned to a medical opinion, Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 300 (2008), and the 2010 examination 
report reflects that the examiner reviewed the claims file in 
depth, interviewed the Veteran, and examined the Veteran.  As is 
true of any evidence, the credibility and weight to be attached 
to medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993); also see 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The Board has 
found the 2010 medical opinion credible and probative due to the 
reasons stated and because it is supported by the private medical 
testing conducted in June 2004 (reflecting that dizziness was a 
symptom of the Veteran's cardiac condition).

The 2010 examiner stated that the Veteran's current headaches and 
dizziness were not likely the result of service, but could be 
caused by his cardiac condition or current medications.  The 
Board has considered the Veteran's contention that he experienced 
both dizziness and headaches ever since an in-service head 
injury, but the record reflects inconsistencies that diminish the 
reliability of his recollections and he did not complain of 
headaches (in addition to dizziness) until 2005.  

Accordingly, the Board finds that there is no competent and 
credible evidence linking the Veteran's currently claimed 
disability to service.  As the preponderance of the evidence is 
unfavorable on this claim, the benefit-of-the-doubt doctrine is 
not applicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for a headache disability with dizziness is 
denied.


REMAND

The Board observes that the Veteran submitted a May 2010 notice 
of disagreement with a February 2010 rating decision that found 
no new and material evidence had been submitted sufficient to 
reopen a claim of entitlement to service connection for a hip 
disability, claimed as leg pain, to include as secondary to a 
back disability.  However, the RO has yet to promulgate a 
Statement of the Case on that issue.  As such, the claim is 
remanded to the RO for appropriate development.  Manlincon v. 
West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include any additional 
VA, non-VA, or other medical treatment.  
The Veteran should be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file.  The RO/AMC must then 
obtain these records and associate them 
with the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform him and provide him an opportunity 
to submit copies of the outstanding 
medical records.

	2.  Concurrently with the above-
directed development, the RO/AMC must issue 
to the Veteran a Statement of the Case, 
accompanied by notification of his appellate 
rights, which addresses the issue of whether 
new and material evidence has been received 
to reopen the claim of entitlement to 
service connection for a hip condition, 
claimed as leg pain, to include as secondary 
to his back disability.  The Veteran is 
reminded that to vest the Board with 
jurisdiction over these issues, a timely 
substantive appeal (VA Form 9) must be filed 
following the RO's issuance of the Statement 
of the Case.  38 C.F.R. § 20.202 (2010).  If 
the Veteran perfects the appeal as to this 
issue, the RO/AMC must conduct any further 
appellate proceedings as are established by 
relevant statute, regulation, and precedent.

3.  Following the above actions, the RO/AMC 
will review and readjudicate the Veteran's 
claim.  If the benefit sought remains 
denied, the Veteran should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issues.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


